Title: From George Washington to Jonathan Trumbull, Sr., 21 February 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 21st February 1781.
                        
                        Having been obliged to make a very considerable temporary detachment from the Army, I am under the necessity
                            of immediately calling in what Recruits may be raised in the neighbouring States to replace it—I have directed the
                            superintending officers at the different places of rendezvous to do this, but I must request your Excellency, if it
                            possibly can be done, to furnish them in whole or in part with Cloathing, as I do not believe our whole Stock on hand
                            consists of more than Waistcoats and Breeches for 2000 Men. If the Recruits could be made tolerably comfortable they might
                            do Garrison duty, which is what they will be employed in, untill the spring.
                        I cannot avoid mentioning a matter to your Excellency which is well worth your attention and that of the
                            Legislature—It is the shamefull neglect, not to call it worse, of those persons appointed by law to muster and pass the
                            Recruits—General Parsons informs that that first which came from Your state, seven in number, were all totally unfit for
                            service, he has sent them to Hartford that the Legislature may themselves be witnesses of the imposition which has been
                            put upon the public, and which will be practiced in numberless instances, while any but Military Men, interested in having
                            healthy sound soldiers, are to be judges of the sufficiency of the Recruit—To endeavour to remedy this evil, I have
                            ordered a good Field Officer to be stationed at each place of rendezvous, and if any man is brought in, not qualified for
                            the service, he is to refuse recieving him and to send him immediately back to the Town which furnished him.
                        I had the honor of receiving Your Excellency’s favor of the 5th by the Duke de Lauzun. The Corps of invalids
                            are stationed, by order of Congress, at Philadelphia and Boston, and it is not therefore in my power to send the invalids
                            of the Army to any other places except by the Authority of Congress. I have the honor to be with great respect and esteem
                            Your Excellency’s Most Obedt and Hble servant
                        
                            Go: Washington
                        
                    